Citation Nr: 0505087	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for pes planus.  

2. Entitlement to service connection for a disability of the 
right third finger (trigger finger) due to cold injury.  

3. Entitlement to service connection for a disability 
manifested by foot pain and tingling and numbness of the toes 
due to cold injury.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1965, 
and he had subsequent service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for all three 
conditions indicated.  

In January 2001, the Board remanded the claim for service 
connection for pes planus.  The Board also noted that the 
claims for service connection for a disorder of the right 
third finger and for chronic foot pain and tingling of the 
toes were not before the Board because a substantive appeal 
(e.g., a VA Form 9) had not been filed following the December 
1999 statement of the case (SOC) to perfect an appeal 
concerning these additional issues.  Subsequently, however, a 
July 2002 supplemental SOC (SSOC) addressed these additional 
issues, and the veteran responded by perfecting an appeal in 
regards to these additional claims by filing a timely VA Form 
9 later in July 2002.  

A September 2002 Board decision denied the claims for service 
connection herein at issue.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) - which, pursuant to an unopposed motion, 
entered an Order in March 2003 vacating the September 2002 
Board decision and remanding the case to the Board for 
further development and readjudication.  

After receiving the case back from the Court, the Board, in 
turn, then remanded it to the RO in October 2003 for 
compliance with the directives specified - including the 
provisions of the Veterans Claims Assistance Act (VCAA).  

The case since has been returned to the Board for further 
appellate consideration.  



Although the September 2002 Board decision has been vacated, 
that decision noted that based on a July 2002 statement it 
appeared the veteran was also claiming entitlement to service 
connection for a disability manifested by tingling and 
numbness of the fingers, other than the right third finger, 
due to a cold injury in service.  It was further noted that 
this issue was not inextricably intertwined with the issues 
developed on appeal, and therefore, was referred to the RO 
for any action deemed appropriate.  Since then, the RO has 
still not clarified whether the veteran is actually asserting 
such a claim nor has such a claim been adjudicated by the RO, 
much less denied and timely appealed to the Board.  So this 
matter is again referred to the RO for initial development 
and consideration since the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2004). 


FINDINGS OF FACT

1.  The veteran's pre-induction physical examination found 
that he had second degree pes planus, and he has conceded 
having this condition prior to beginning active duty in the 
military.

2.  The weight of the evidence does not show that the 
veteran's preexisting 
(i.e., pre-service) pes planus underwent an appreciable 
increase in severity during service beyond its natural 
progression.  

3.  Disability of the right third finger, trigger finger, due 
to cold injury also is not shown to have had its' onset 
during service.  

4.  The same is true for disability manifested by foot pain 
and tingling and numbness of the toes due to cold injury.  




CONCLUSIONS OF LAW

1.  Second degree pes planus having been found on the pre-
induction examination, the presumption of soundness on 
service entrance is not applicable to the veteran's 
preexisting pes planus, and this disorder was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2004).  

2.  Disability of the right third finger, trigger finger, due 
to cold injury was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

3.  Disability manifested by foot pain and tingling and 
numbness of the toes due to cold injury was not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5106, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant by 
notification of what is needed, and assist in obtaining 
evidence necessary, to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 - 21.  In VAOPGCPREC 7-2004 (July 
16, 2004), VA's Office of General Counsel (GC) found that the 
Court's "holdings" Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

This appeal stems from a rating action in June 1999 - so 
prior to the enactment of the VCAA.  Consequently, since this 
law did not even exist when the RO initially adjudicated the 
claims, there obviously was no impetus to direct any such 
notification or development now required.  So compliance with 
the holding in Pelegrini II, i.e., VCAA notice prior to the 
initial denial, was simply impossible.

In this regard, as interpreted by VAOGCPREC 7-2004, the 
Pelegrini II Court did not hold that if, as here, the VCAA 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id., at 120.  



There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's pre-VCAA adjudication in 
June 1999, the veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to the VA notices.  Indeed, he had 
time to identify and/or submit additional supporting evidence 
after issuance of the SOCs in August and December 1999, the 
two SSOCs in July 2002, and the SSOC in October 2004, which 
cumulatively informed him of the bases for the denials of his 
claims and the laws and regulations governing his claims.  
Also bare in mind that, pursuant to the Court's Order, the 
Board remanded this case to the RO in October 2003 
specifically to comply with the VCAA.  And it was primarily 
for this reason that the RO subsequently sent the veteran a 
VCAA letter in February 2004.

Moreover, all this occurred before the most recent 
notification of recertification of the appeal to the Board on 
December 13, 2004.  This notified the veteran and 
his representative that they could still request a hearing or 
submit evidence or even change representation.  In fact, the 
next day, on December 14, 2004, VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
was received appointing a different service organization as 
the veteran's representative.  He designated The American 
Legion in lieu of the North Carolina Division of Veterans 
Affairs, and this veteran's service organization since has 
reviewed the claims file and submitted a statement on his 
behalf.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a SOC or 
SSOC as long as the documents meets the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOC may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, the most recent VCAA letter sent by the RO in February 
2004 specifically informed the veteran, in the last sentence 
on the first page, "[i]f you have any additional information 
or evidence in your possession to substantiate your appeal, 
you could sent it to us on the address listed below."  So 
this meets the "fourth element" language in Pelegrini I and 
Pelegrini II.  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.   

Here, the veteran's service personnel records and available 
service medical records (SMRs) have been obtained.  He 
testified in support of his claims in June 2001.  Repeated 
efforts have been made to obtain all private clinical records 
and even his private physician was contacted and asked to 
provide a medical opinion in this case.  Also, his VA 
outpatient treatment (VAOPT) records have been obtained and 
he was afforded a VA medical nexus examination.  See 38 
U.S.C. § 5103A(d)(1)(a) and (d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).  

There is no indication the veteran is receiving Social 
Security Administration (SSA) disability benefits or 
Workman's Compensation benefits, which could be a source of 
additional medical evidence.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Historically, the steps taken by the RO that document 
compliance with the VCAA include the March 1999 RO letter 
informing the veteran that evidence had been requested from 
Dr. Whicker.  By a separate letter of the same date the RO 
informed the veteran that his SMRs had been requested and 
that if he had any SMRs in his possession he should send 
copies to the RO.  He was also requested to provide any 
clinical evidence of relevant treatment since service.  In 
response, a February 1979 report by Dr. Rogers of the 
Charlotte Neurosurgical Associates and private treatment 
records of Dr. Whicker from 1991 to 1999 were received.  

The veteran's service personnel and SMRs were received in 
June 1999.  

In the veteran's July 1999 notice of disagreement (NOD) and 
his September 1999 VA Form 9 he reported having been given 
arch supports for his feet at Ft. Gordon, Georgia, and in the 
latter he reported that Dr. Whicker believed the veteran's 
pes planus was worsened by military service in Germany.  

In response, in January 2000 the RO requested that the 
veteran provide a statement from Dr. Whicker, or from any 
other physician, which supported the opinion about the 
pathology of the veteran's feet.  Such a statement should 
include the rationale and be based on an accurate clinical 
history.  The veteran was also notified that the RO had not 
had any response to its March 1999 request for evidence of 
post-service treatment, and such evidence was again 
requested.  

After the veteran failed to appear for a videoconference 
hearing scheduled for October 2000, the Board remanded the 
case to the RO in January 2001 to provide yet another 
opportunity for him to obtain a medical statement or opinion 
from Dr. Whicker and if he needed "assistance in this 
matter, he should contact the RO."  Also, that physician was 
to be contacted in an attempt to obtain any medical records, 
if any, earlier than those already on file.  Also, the 
veteran was to provide the dates of any treatment at Ft. 
Bragg and Ft. Gordon for an additional SMR search, he was to 
be provided VA medical examinations, and he was to be 
informed that he could submit additional argument and 
evidence, with the latter being in a variety of forms.  

The RO sent a letter to the veteran on February 14, 2001, 
informing him of the enactment of the VCAA.  He was informed 
that the RO would help him get evidence to support his 
claims.  The RO would help to obtain medical records and 
records from Federal Agencies.  He had to provide enough 
information about the records so they could be requested from 
the person or agency that had them.  Providing a medical 
examination would also assist him or getting a medical 
opinion if the RO deemed it necessary.  He was then informed 
of the elements required to substantiate his claims - 
consisting of:  (1) injury or disease that began in service 
or was made worse during service, (2) the existence of 
current disability as shown by medical evidence, and (3) the 
relationship between current disability and injury or disease 
during service.  As to the first element, the RO would obtain 
his SMRs.  The second element could be shown by medical or 
other evidence, including lay statements, of persistent or 
recurrent symptoms of disability and the RO would obtain any 
VA or other medical records of which the veteran could inform 
the RO.  The third element was usually shown by VA or private 
medical records or medical opinions, and this also would be 
requested if the RO was informed of it.  

Additionally, the February 14, 2001, RO letter summarized the 
evidence on file and informed the veteran what he could do to 
help with his claim.  This included providing additional 
information or evidence that he wished the RO to try to 
obtain, provide the dates and places of treatment for the 
disabilities at issue, provide a release form for records of 
Dr. Whicker that were not already on file and a medical nexus 
opinion from this physician, phrased in terms of whether it 
was at least as likely as not that a certain status or 
relationship existed, such as whether pes planus increased in 
severity during service and, whether it was indisputable that 
the increase was due to natural progress of the condition.  
The veteran was also informed that he could submit any 
additional evidence that supported his claims, which he could 
obtain himself or, if it were medical records, he could 
inform the RO- which, in turn, would attempt to obtain them 
for him.  Moreover, if he had any questions or needed 
assistance he could call the RO. 

In an April 2001 letter the RO informed the veteran that it 
had not received a response to the February 2001 letter, 
particularly with respect to records of Dr. Whicker, whether 
he still wanted a hearing, and the dates of treatment at 
Ft. Bragg and Ft. Gordon.  The veteran's response was 
received in May 2001, wherein he stated that he had only been 
treated at Ft. Gordon, where he was given arch supports.  He 
also provided a copy of a Protocol Examination History for 
Cold Injuries.  He also requested an RO hearing.  

In May 2001, private clinical records of Dr. Gaffney of 
February 2000 were received from the veteran's then service 
representative.  And in June 2001 the veteran reported that 
he had been treated at Ft. Gordon about the 2nd or 3rd week he 
was stationed there.  He testified in June 2001 at an RO 
hearing, and in July 2001 the RO made an additional request 
for a search of SMRs at Ft. Gordon.  But the response was 
that a search of inpatient records in 1963 at Ft. Gordon was 
negative, and there were no additional SMRs on file.  

A July 2001 RO request for records and an opinion from Dr. 
Whicker yielded additional private clinical records covering, 
in whole, from 1977 to 2001.  This physician also indicated 
these were all the records available.  

Then, in December 2001 the RO informed the veteran of the 
receipt of the additional records from Dr. Whicker, but also 
that Dr. Whicker had not rendered an opinion, as requested, 
as to the veteran's pes planus.  At the same time the RO sent 
another request to Dr. Whicker for a medical opinion and, in 
response, this physician reported that he had "nothing in 
[his] records to make an opinion about this problem."  

Subsequently, the RO obtained VAOPT records of 2002 and 
provided the veteran with an examination in May 2002, at 
which time the examiner rendered medical nexus opinions that 
he later clarified in June 2002.  

The two SSOCs in July 2002 cited the applicable VCAA 
regulations, cited the evidence relied upon, and restated the 
bases for the denials of the veteran's claims.  

Following remand of the case by the Court, in July 2003 the 
Board's Chief Counsel for Policy notified the veteran's 
service representative that additional evidence and argument 
could be submitted.  

The Board then remanded the case in October 2003 to ensure 
VCAA compliance, as indicated in the unopposed motion that 
was the basis for the Court's vacating the September 2002 
Board decision.  

In February 2004, the RO's Appeals Management Center (AMC) 
notified the veteran and his then representative that he 
could submit any additional evidence in his possession that 
would substantiate his claims.  He was requested to indicate 
whether he had received any VA treatment and to complete the 
appropriate release form with respect to any non-VA 
treatment.  Relevant evidence was listed and he was informed 
that VA would obtain any relevant records from any Federal 
Agency, e.g., SMRs, VA or SSA records.  Reasonable efforts 
would be made to obtain records not held by a Federal agency, 
e.g., State or local government, private doctors and 
hospitals, or current or former employers.  Further, he was 
again informed of the elements required to substantiate his 
claims.  

Then VAOPT records of 2000 and 2001 were obtained by the RO 
and placed in the claims file.  

Following the October 2004 SSOC, addressing all three issues, 
the veteran responded stating that he did not have anything 
further to add to his case.  Similarly, there was no request 
for additional evidentiary development in the December 2004 
VA Form 646 or in the February 2005 Written Brief 
Presentation by the veteran's recently appointed service 
representative.  



So it is clear that the more recent statements and 
correspondence from the veteran and his representative do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.) 
or the existence of any relevant outstanding (i.e., not on 
file) information or evidence.  

Accordingly, VA has fully complied with the VCAA and its' 
implementing regulations.  

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  



"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In VAOGPREC 3-2003, issued on July 16, 2003, after the 
September 2002 Board decision which was vacated, it was held 
under VA's regulations as currently interpreted, if a 
condition was not noted at entry but is shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.  



Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Background

The veteran's relevant service personnel records reflect that 
he served at Ft. Gordon, Georgia beginning in August 1963 and 
he served in Germany beginning in December 1963.  This is 
confirmed by his "Health Record - Abstract of Service."  

A March 1963 pre-induction examination found that the veteran 
weighed 157 lbs. and had asymptomatic 2nd degree pes planus.  
The SMRS are negative for complaints, findings or treatment 
of any disorders of the feet or hands from exposure to cold.  
The May 1965 service discharge examination found that he was 
73 inches in height and weighed 205 lbs.  Also, he had 2nd 
degree pes planus, although it was not reported that it was 
asymptomatic.  In an adjunct medical history questionnaire he 
reported having or having had foot trouble and it was 
indicated that this was in reference to pes planus.  

SMRs for reserve duty from November 1974 to April 1981 are 
negative for pes planus or to disorders of the hands or feet 
from exposure to cold.  Examinations in November 1974, when 
he weighed 2130 lbs., and October 1978, when he weighed 204 
lbs., revealed the veteran's feet were normal and in 
adjunction medical history questionnaires he denied foot 
trouble.  In April 1981 he weighed 240 lbs.  

In February 1979 Dr. Rodgers of the Charlotte Neurosurgical 
Associates wrote Dr. Whicker stating that the veteran 
complained that stiffness and clumsiness of the ring and 
little fingers of the left hand of a few weeks duration.  He 
made no reference to complaints involving the right third 
finger.  No neurologic abnormality whatever was detected.  It 
was possible that he might have ulnar neuropathy at the left 
elbow or that he might be developing early arthritis but he 
certainly had none of the usual clinical changes of arthritic 
pathology at this time.  

Treatment records of Dr. Whicker from 1977 to 2001 reflect 
that in the veteran had some back pain and pain and numbness 
in his left leg.  In July 1989 it was noted that the veteran 
had numbness in the hands and arms.  The assessment was mild 
bilateral bursitis of the shoulders.  In April 1999 it was 
reported that he had foot pain as well as numbness and 
tingling of the ends of his toes.  He had also had trigger 
finger of the right 3rd finger for years.  In January 2000 he 
was referred to a neurologist to determine the cause and 
treatment of numbness of his hands and feet.  

Records from Dr. Gaffney of a neurological evaluation in 
February 2000 reflect that the veteran had had numbness in 
his fingers and toes for years.  He first noticed the 
numbness in his toes about 10 years ago and then about 2 or 3 
years ago in his fingers.  He got some pain in his feet but 
this was after a 12 hour shift of standing on his feet the 
whole time.  His main concern was obtaining VA disability 
benefits and the veteran though that the symptoms might 
possibly be due to frostbite because he had been exposed to 
freezing temperature during military service in Germany but 
he could not cite specific examples of frostbite.  He had 
never had his fingers or toes turn white or black or have any 
other particular problem like that.  It was noted that he had 
had three strokes.  On examination he weighed 263 lbs.  His 
muscle strength was 5/5 throughout and sensation to light 
touch and temperature were intact.  The impressions were 
probable generalized distal peripheral neuropathy and a 
history of cerebrovascular disease.  In a letter of February 
2000 from Dr. Gaffney to Dr. Whicker it was reported that, 
after consultation, the veteran had mild sensory neuropathy.  
It was noted that "[a]lthough he would greatly desire VA 
disability for this condition, it seems pretty clear that 
this developed many years after his military service and is 
not a service connected disability."  It was further noted 
that the veteran was not interested in finding the etiology 
of his neuropathy.  

In a March 2001 Protocol Examination History for Cold 
Injuries the veteran indicated that he suffered cold injury 
of his hands and feet when stationed in Germany, where 
temperatures reached 20 degrees below zero.  He had worn 
regular army boots but had no gloves.  He was exposed to snow 
and wet conditions, 8 hours per day on a regular basis.  At 
that time he had had pain, numbness, and tingling.  

In April 2001 the veteran stated in VA Form 21-4138, 
Statement in Support of Claim, that after being issued combat 
boots his feet had begun bothering him when he was stationed 
in Ft. Bragg, North Carolina.  Prior to service he had 
participated in sports and other activities but had not had 
any problems with his feet, even if he was flat-footed.  At 
Ft. Bragg he was not allowed to go on sick call and was made 
to wait until he was sent to Ft. Gordon where he was issued 
arch supports.  He was instructed to wear them for only two 
hours and them remove them but his First Sergeant would not 
allow him to remove them after two hours of training.  The 
arch supports did provide some relief.  

At the June 2001 RO hearing the veteran testified that he had 
pes planus prior to service but it didn't bother him.  He had 
sought treatment during service (page 1 of the transcript).  
He was first seen by a military physician at Ft. Gordon in 
1963 and was given arch supports, and aspirin for pain.  He 
was to wear the arch supports for 2 hours and them remove 
them (page 2).  But, his First Sergeant would not stop the 
drills to allow the veteran to remove the arch supports.  He 
had not received any further inservice treatment because the 
arch supports had pretty well relieved the pain after he got 
use to them.  He did not remember if he had sought treatment 
for his feet within the first postservice year but he had 
continued to wear the arch supports because he was working on 
a cement floor in a mill.  He no longer wore arch supports 
(page 3).  He sometimes took aspirin for foot pain and 
occasionally soaked his feet in Epsom salt water.  As to 
neurologic symptoms in his feet, he had not had such symptom 
prior to service.  These began after exposure in Germany in 
1964 to freezing weather when he had frozen fingers and toes 
(page 4).  He had not sought treatment for these symptoms 
during service or within the first postservice year and he 
had first sought treatment from Dr. Whicker and a neurologist 
in Charlotte (page 5).  As to his trigger finger, he had not 
had this problem prior to service, was not seen for it during 
service, and could not recall ever having had problems with 
his right middle finger during active service.  He was not 
treated for such disability in the first postservice year but 
Dr. Whicker had indicated that it might be due to inservice 
frostbite (page 6).  

In January 2002 Dr. Whicker stated, in response to a request 
as to whether it was as likely as not that the veteran's 
bilateral pes planus increased in severity during service and 
whether it was indisputable that any increase was due to the 
natural progress of the condition, that he had nothing in his 
records to make an opinion about this problem.  

On VA examination of the veteran's feet in May 2002 the 
examiner reviewed the claim file.  Historically, the veteran 
had flat feet when he entered service.  During service, he 
had discomfort, when standing on his feet and when walking 
and weight bearing.  After service he worked in a textile 
mill, standing on hard floors up to 12 hours at time.  He 
continued to have aching in the feet and into the knees.  On 
examination he weighed 250 pounds.  There was straightening 
with slight hallux valgus configuration and the medial 
longitudinal arch was straightened and flattened bilaterally.  
There was some pronation of the hindfoot.  

X-rays of the right foot revealed moderate Achilles and 
plantar calcaneal spurs and minimal hallux valgus but no 
other focal abnormality.  X- rays of the left foot 
demonstrated a small plantar calcaneal spur, a very minimal 
Achilles calcaneal spur, and mild hallux valgus. 

The veteran reported having been exposed to freezing 
temperature in Germany when he had had experienced numbness 
and tingling in the toes and feet and tingling in his 
fingers.  He denied chronic pain or recurrent breakdown or 
ulceration of tissue.  There was no scarring, swelling or 
change in skin color.  The skin was warm to touch.  Upon 
squeezing the forefoot to a state of pallor, circulation 
promptly returned in three to four seconds bilaterally.  The 
dorsalis pedis pulse was faintly visible and was palpable and 
regular; the examiner was unable to definitely palpate the 
posterior tibial pulses.  

The diagnosis was severe bilateral pes planus.  The examiner 
did not believe that it was as likely as not that the 
veteran's preservice pes planus underwent any significant 
increase in severity during service.  What was seen now was 
more likely normal progression of pes planus with symptoms 
increased because of excess weight-bearing with obesity.  
Further, the physician commented that examination did not 
reveal any residual abnormalities beyond the veteran's 
paresthesias and some tingling and/or numbness.  He did not 
believe the veteran had any significant residuals from an 
alleged cold injury.  



A memorandum, dated in June 2002, is on file from the 
physician that conducted the VA examination in May 2002.  In 
response to request for clarification about questions raised 
by his examination report, he stated that he did not believe 
the veteran had any increase in the severity of pes planus 
during service.  He also stated that he did not believe the 
veteran had any residuals of a cold injury.  

In the veteran's VA Form 9 of July 2002 he stated that he had 
been exposed to wet and freezing conditions in Germany during 
service.  He began experiencing pain and numbness of his 
fingers and feet in 1978.  He still had tingling, numbness, 
and pain in his toes.  In an attached statement he stated 
that his preexisting pes planus did not bother him until 
after his induction into the service when he had to wear 
combat boots during basic training, after which he began 
having severe pain in his feet.  He was given arch supports, 
but the foot pain became even worse since he was not 
permitted to remove the arch supports at the intervals 
prescribed by a physician.  

Pes Planus

Even though the veteran concedes that he had pes planus prior 
to service, he states that it was asymptomatic.  
Nevertheless, it was found on the pre-induction examination 
and determined to be second degree.  Pes planus is a listed 
disability in the Schedule for Rating Disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5376 (2004).  A 
noncompensable rating is warranted for mild symptoms relieved 
by a built-up shoe or arch supports.  A 10 percent rating is 
warranted when pes planus is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo-achillis, pain on manipulation and use of the feet, 
either bilaterally or unilaterally.  

Accordingly, the presumption of soundness upon entrance into 
active service does not apply.  Because the presumption of 
soundness does not apply, the standards announced in VAOGPREC 
3-2003 are not applicable, i.e., the two-pronged rebuttal 
standard requiring clear and unmistakable evidence of 
pre-existence and of no in-service aggravation.  Rather, the 
burden is on the veteran to establish a permanent in-service 
increase in disability.  

The Board finds the veteran's statements and testimony that 
he was given arch supports during service, in response to 
complaints of symptoms due to his pes planus, to be credible.  
However, this alone is insufficient to establish that there 
was a permanent in-service increase in disability.  On the 
other hand, at the service discharge examination, when he 
weighed 48 lbs. more than at the pre-induction examination, 
he complained of having or having had problems with his feet.  
Interpreted most favorable, i.e., that he complained of 
current symptoms at discharge rather than a mere history of 
symptoms, there remains the fact that by his own admission he 
had not sought any further treatment during service, even 
though he now states that he continued to have 
symptomatology.  

In his September 1999 VA Form 9, the veteran stated that Dr. 
Whicker believed the veteran's pes planus had worsened during 
service.  However, Dr. Whicker stated in January 2002 that he 
had nothing in his records upon which to make such an 
opinion.  In the veteran's July 2002 VA Form 21-4138, 
Statement in Support of Claim, he reported that the May 2002 
VA examiner had stated to him that the pes planus was 
aggravated during service and, yet, the record now indicated 
that the physician reportedly felt that the symptoms were a 
normal progression of the pes planus.  

In this regard, as to the requirement of medical evidence of 
a nexus to service, when the underlying medical nature of 
evidence has been significantly diluted, as in the connection 
between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) and Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The opinion rendered by the May 2005 VA examiner, after 
reviewing the claims file, and the June 2002 addendum, are 
not models of clarity since they both stated the examiner's 
opinion that there was no increase in severity during service 
and most likely had a normal progression of symptoms.  At 
first reading, this appears to be contradictory.  However, 
the actual May 2002 examination report states that there was 
a normal progression of increased symptoms due to excess 
weight-bearing in conjunction with obesity.  But preceding 
this statement was the observation that this was in respect 
to the veteran's current condition, "what is seen now."  In 
light of the fact that the examiner unequivocally stated in 
the May 2002 examination report and in the June 2002 addendum 
that there was no increase in severity during service, the 
logical conclusion is that the natural progression of an 
increase in symptoms occurred after military service.  
Indeed, even if it had occurred during service, service 
connection still would not be warranted because there must be 
aggravation "beyond the natural progress[ion] on the 
disease."

Accordingly, service connection for pes planus is denied.  

Disability of the Right Third Finger (Trigger Finger) due to 
Cold Injury

The earliest contemporary clinical evidence of symptoms 
pertaining to the veteran's right 3rd finger is in 1999.  The 
symptoms he experienced in 1979 were isolated to his left and 
not right upper extremity.  In VA Form 9 of July 2002 he 
reported that he first had numbness of his fingers in 1978, 
but this is years after his military service and his 
inservice exposure to cold weather.  Nevertheless, he stated 
in his VA Form of September 1999, and he testified, that Dr. 
Whicker was of the opinion that this neurological symptom was 
due to inservice cold exposure.  However, if was for these 
very neurological symptoms that Dr. Whicker referred the 
veteran to Dr. Gaffney who, after a neurological evaluation 
and noting the veteran's self-related history of inservice 
cold exposure.  While the etiology is not clearly 
established, Dr. Gaffney did diagnosis a generalized distal 
peripheral sensory neuropathy and, equally important 
specifically stated the disorder was not 
"service connected."  

The medical opinion of Dr. Gaffney is corroborated by the 
opinion of the May 2002 VA examiner, as clarified by the June 
2002 addendum, that the veteran does not have any residuals 
of a cold injury.  Each specifically noted the veteran's 
reported history of in-service cold exposure and the VA 
examiner also had the advantage of reviewing the claims file.  
Lastly, the current disability of the right third finger 
is not otherwise shown to be related in any way to the 
veteran's active military service.  

So service connection for disability of the right third 
finger (trigger finger) due to cold injury is not warranted.  

Disability Manifested by Foot Pain and Tingling and Numbness 
of the Toes due to Cold Injury

There is no inservice clinical evidence of disability of the 
toes from frostbite and the veteran conceded at the RO 
hearing that he had not sought inservice treatment for such a 
frostbite injury but had first sought treatment from Dr. 
Whicker.  In the veteran's VA Form 9 of September 1999 he 
stated that Dr. Whicker believed the veteran's foot pain and 
tingling and numbness of the toes was due to an inservice 
cold injury.  However, it was for these neurological 
symptoms, and that of the right 3rd finger, that he was 
referred by Dr. Whicker to Dr. Gaffney and the latter opined 
in 2000 that his symptoms were part of a generalized distal 
peripheral sensory neuropathy.  While Dr. Gaffney did not 
indicate the etiology of the neuropathy, he did state, after 
having specifically noted the veteran's reported history of 
inservice cold exposure, that the symptoms were not "service 
connected."  

The medical opinion of Dr. Gaffney is corroborated by the 
opinion of the May 2002 VA examiner, as clarified by the June 
2002 addendum, that the veteran does not have any residuals 
of a cold injury.  Each specifically noted the veteran's 
reported history of inservice cold exposure and the VA 
examiner also had the advantage of reviewing the claim file.  
Lastly, the disability is not otherwise shown to be related 
in any way to the veteran's active military service.  

So, service connection for disability manifested by foot pain 
and tingling and numbness of the toes due to cold injury is 
not warranted.  





ORDER

Service connection for pes planus is denied.  

Service connection for a disability of the right third finger 
(trigger finger) due to cold injury is denied. 

Service connection for a disability manifested by foot pain 
and tingling and numbness of the toes due to cold injury is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


